Citation Nr: 0815272	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a result of an undiagnosed illness.

2.  Entitlement to service connection for seizures, to 
include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1976 to January 1980 and from January 1991 to April 
1991.  He served in the Persian Gulf from January 30, 1991, 
to March 31, 1991.  He was discharged from military reserve 
service in September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2005, the veteran testified 
before a Veterans Law Judge who is not available to 
participate in this decision.  The veteran was notified of 
his right to an additional hearing and in March 2008 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  Copies of the transcripts of those 
hearings are of record.  The case was remanded for additional 
development in September 2005 and August 2007.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and that the record includes evidence of some 
development on the issue without apparent adjudication.  The 
issue has not been developed for appellate review it is not 
within the Board's jurisdiction; therefore, the matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2002 
and September 2005.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  The veteran was provided an additional VCAA notice 
as to all elements of the claims in May 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2007).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).

VA regulations provide that compensation will be paid to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2007).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the veteran contends that he has headaches and 
a seizure disorder as a result of active service.  He 
reported he was exposed to gas/chemicals during service in 
the Persian Gulf and that his problems are due to an 
undiagnosed illness as a result of his service in Southwest 
Asia.  In an April 2006 statement a fellow serviceman, T.M., 
described events during their service in the Persian Gulf and 
their exposure to the residuals of oil smoke.  

Private medical records dated in August 1992 show the veteran 
reported he had experienced bi-frontal headaches lasting 
several hours since returning from the Gulf War and that he 
had experienced a seizure-type episode approximately three 
weeks earlier.  The physician noted it was doubted that the 
episode was a seizure disorder based upon history alone and 
requested additional studies.  

In an April 1997 Navy Medical Surveillance Questionnaire 
report included in the veteran's service medical records, the 
veteran indicated that he had been exposed to environmental 
and biological hazards in his post-service employment since 
1992, including fuel oil and waste water while employed as a 
fire fighter, and "all types biological hazards, potential 
methane gas hazards, and other", while employed as a sewer 
plant worker.  

A May 1999 private medical report noted the veteran had 
experienced several episodes of lightheadedness after a 
stress test and provided a diagnosis of rule out seizures.  A 
magnetic resonance imaging (MRI) scan of the head in May 1999 
was negative.  

VA fee basis examination in June 2002 included a review of 
the claim file and provided diagnoses of a history of 
headache, most likely secondary to common migraine, and 
history of seizure, most likely secondary to possible 
epilepsy.  

A May 2003 VA medical opinion noted a diagnosis of atypical 
migraines.  No VA medical opinions as to etiology were 
provided.  

The Board also notes that the record shows the veteran is 
presently receiving Social Security Administration (SSA) 
disability benefits and that he has received workman's 
compensation benefits.  The medical records associated with 
these claims are not of record and may include findings 
pertinent to the veteran's claims.  Therefore, the Board 
finds additional development is required, to include opinions 
as to etiology.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify the parties involved in his 
workman's compensation claim and to 
identify the location of any known 
records associated with that claim.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the veteran's Social Security 
Administration disability determination, 
as well as all associated medical 
records.

3.  The veteran should be scheduled for 
an examination, by a physician, for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has headache or seizure disabilities as a 
result of active service.  All indicated 
tests and studies are to be performed, 
and a comprehensive occupational history 
is to be obtained, to include pre- and 
post- service exposure to toxic 
environmental hazards.  The examiner 
should also elicit a detailed history of 
the veteran's claimed exposure to gas and 
chemicals during service in the Persian 
Gulf and address the degree to which any 
present disorder may be related to such 
exposure.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   All demonstrated symptom 
manifestations for either claimed 
disorder should be identified and, to the 
extent possible, an opinion as to 
etiology should be provided.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



